Citation Nr: 0214006	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-09 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  



The current appeal arose from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage Alaska.  The RO denied entitlement to 
service connection for hepatitis C.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 2000, a transcript of which has been 
associated with the claims file.

In April 2001 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In May 2002 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Hepatitis C was not manifest during active service, on 
service separation examination, or at any time prior to the 
mid 1990s, approximately 20 years after final service 
separation.

2.  The probative, competent evidence of record establishes 
that hepatitis C has not been linked to active service on any 
basis.


CONCLUSION OF LAW

Residuals of hepatitis C were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1131 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.655 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses that 
they are negative for complaints of or treatment for any 
liver disease or hepatitis.  Additionally, the SMRs do not 
reflect that the veteran was hospitalized for a period of 2 -
3 weeks for any disability, to include pneumonia or 
hepatitis.  These records, to include a separation 
examination report from May 1975, also do not indicate that 
the veteran received a blood transfusion or underwent surgery 
during service.  

Postservice private and VA medical records reflect that the 
veteran's medical problems over the years have included 
cocaine dependency, diabetes mellitus, renal failure, and 
congestive heart disease.  The claims file is replete with 
documents reflecting the veteran's treatment over the years, 
to include the results of laboratory tests.  These tests 
results are negative for evidence of the hepatitis C antibody 
until February 1996.  

The veteran provided oral testimony at a May 2000 RO personal 
hearing.  He stated that he was treated for hepatitis and 
pneumonia during basic training, and that he was hospitalized 
for two to three weeks.  Hearing [Hrg.] Transcript [Tr.] at 
2.  He later said that he had first been made aware that he 
had had hepatitis C about 2-3 years before.  Tr. at 3.  

The Board remanded the claim to the RO in April 2001 for, 
among other things, having the veteran provide additional 
sources of clinical documentation referable to treatment of 
hepatitis C, and reporting for comprehensive VA examination.  
The veteran neither responded to the RO's correspondence 
requesting that he identify additional sources of treatment 
for hepatitis C, nor did he respond to requests that he 
report for VA examination.

The veteran failed to appear for scheduled VA examinations on 
April 9, 2002, and April 12, 2002.  Therefore, the RO 
requested that the claims file be reviewed by the examiner 
who was to conduct those examinations and offer an opinion as 
to etiology of the veteran's hepatitis C.  The examiner 
reviewed the record and provided an opinion dated on April 
15, 2002.  The examiner noted that he spent approximately 4 
hours reviewing the claims file which included extensive 
medical records contained in three volumes.  

The examiner noted that the SMRs were negative for liver 
disease, hepatitis, blood transfusions, or surgeries.  His 
review of the record showed that the veteran's first positive 
abnormal liver function test was in 1996.  He also noted that 
the veteran's past medical history included cocaine 
dependency, insulin-dependent diabetes mellitus with renal 
failure and nephrotic syndrome.  The veteran was currently on 
dialysis.  His medical history also included gastrointestinal 
problems, and it was noted that the he apparently underwent a 
transfusion in 1999.  A history of congestive heart failure 
secondary to renal failure was also indicated.

Following his review of the record, the examiner opined that 
the hepatitis C was not of service origin.  He indicated that 
it was more likely related to the veteran's cocaine 
dependency.  In support of his conclusion was the fact that 
there was no evidence in the medical record of abnormal liver 
function tests or any history suggestive of, or risk factors 
for hepatitis during service.  


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2001)..



Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Although the VA has a duty to assist the veteran with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). Federal regulations 
provide, in pertinent part, as follows:

§ 3.655 Failure to report for Department of Veterans Affairs 
examination.




(a)  General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.

(b)  Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

38 C.F.R. § 3.655(a), (b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  


The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disabilities at issue, a 
rationale of the denials, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records.  

As noted earlier, the Board remanded the case to the RO for 
the purpose of affording the veteran the opportunity to 
identify additional evidence in support of his claim, and to 
report for comprehensive VA examination which would address 
the very issue on appeal.  The veteran did not respond to the 
RO's requests to identify additional evidence, nor did he 
report for comprehensive VA examination even though given two 
opportunities to do so.


The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time, and to the extent permitted in view of the 
veteran's lack of cooperation.  Therefore, the duty to assist 
has been satisfied in this case.  38 U.S.C.A. § 5103A (West 
Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

The Board informed the veteran of the new law when it 
remanded his case to the RO for further development in April 
2001.  The RO similarly informed the veteran of the new law 
in its August 2001 correspondence.  The veteran was advised 
to submit additional evidence in support of his claim.  He 
was advised to submit it himself or sufficiently identify 
such evidence and complete a VA Form 21-4142 so that VA could 
obtain it for him.  Such notice sufficiently advised the 
veteran of what evidence could be obtained by whom and 
advised him of his responsibilities if he wanted such 
evidence to obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent necessary; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
under both the former law and the new VCAA.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).



In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the appellant 
under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so to a certain extent.  The Board 
reiterates that the veteran failed to identify additional 
evidence or to report for comprehensive VA examination in 
support of his claim.  

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

In the instant appeal, hepatitis C was not demonstrated or 
diagnosed in service, at the time of his service separation 
examination, or at any time prior to the mid 1990s, 
approximately 20 years after final service separation.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(a) (2001).  In addition, hepatitis C is not a disease 
for which presumptive service connection may be granted under 
the provisions of 38 C.F.R. §§ 3.307, 3.309(a) (2001).  
Further, in the absence of evidence of chronic hepatitis in 
service, including a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, chronicity of 
symptomatology is not demonstrated.  38 C.F.R. 
3.303(b)(2001).

While the veteran has reported inservice treatment for 
hepatitis, it is noted that there was no such treatment 
reported upon the SMRs included in the claims file.  Further, 
a separation examination report dated in May 1975 is also 
negative for such hospitalization or treatment.  The record 
also reflects that when the veteran initially filed a claim 
for compensation benefits in 1992 he made no mention of 
inservice treatment for hepatitis C.  Further, the medical 
evidence of record shows that hepatitis C was first 
demonstrated upon laboratory tests results in 1996.  

The CAVC has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1990); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this particular instance, the Board has considered the 
veteran's statements to the effect that he was hospitalized 
for pneumonia and hepatitis C while in basic training during 
service, as against the absence of any clinical evidence of 
such hospitalization and the absence of any showing of a 
blood transfusion in service.  The Board finds, based upon 
the foregoing inconsistencies and contradictions, that the 
veteran is not a reliable informant nor a credible witness.



While the veteran has expressed the opinion that his 
hepatitis was incurred due to a blood transfusion during his 
period of active service, the CAVC has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  Comley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
If such testimony is not competent, it cannot be probative.  
Moreover, as previously noted, the SMRs fail to show that the 
veteran received a blood transfusion while in service, the 
separation medical report is negative, and the postservice 
records include an opinion that the positive test for the 
hepatitis C antibody is most likely the result of cocaine 
dependency.  

Further, the physician who reviewed the medical record in 
this case and provided the April 2002 opinion found, in 
pertinent part, that the evidence was negative for a positive 
report of the hepatitis C antibody prior to testing performed 
in 1996.  Thus, he concluded, the veteran's diagnosed 
hepatitis C was due to his drug use.

Based upon the foregoing, the Board finds that the evidence 
of record is silent for treatment, findings, diagnosis or 
demonstration of positive hepatitis C antibodies in the 
veteran at service entry, during active service or at any 
time prior to the mid 1990s, approximately 20 years after 
final service separation; and that there is no competent 
medical opinion which links or relates the veteran's positive 
hepatitis C antibodies first shown in 1996 to his period of 
active service.  Competent medical opinion has stated that 
the veteran has a history of drug use, and that it is as 
likely as not that such was the cause of his hepatitis C.  
Accordingly, the evidentiary record does not support the 
claim of entitlement to service connection for residuals of 
hepatitis C.

In reaching its determinations, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert, supra.  

Finally, it is noted that the record reflects that the 
veteran failed to report for his scheduled VA examinations in 
April 2002.  In the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 
(1992)).  Given the presumption of regularity in the mailing 
of VA examination scheduling notices, the veteran's 
notification of the consequences of failure to report for his 
VA examination, the fact that no correspondence to the 
veteran has been returned as undeliverable, and considering 
the fact that the veteran has never contacted VA to give 
adequate reasons for not reporting for the examinations, the 
Board is satisfied that the veteran failed to report to the 
scheduled examinations without good cause.  See 38 C.F.R. § 
3.655 (2001).


ORDER

Entitlement to service connection for residuals of hepatitis 
C is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

